Citation Nr: 0814305	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for depression and 
anxiety, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to June 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2006, the Board remanded the issues for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In July 2006 and June 2007 the veteran continued to raise his 
claim for post traumatic stress disorder (PTSD) and the Board 
refers this to the RO for appropriate action.  


FINDINGS OF FACT

1. The schedular criteria for an initial rating higher than 
10 percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007).

2. Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; the current hypertension, first documented after 
service beyond the one-year presumptive period for 
hypertension is unrelated to an injury or disease of service 
origin; and hypertension is not proximately due to or the 
result of service-connected diabetes mellitus.  

3. Depression and anxiety were not affirmatively shown to 
have been present in service; any current depression and 
anxiety is unrelated to an injury or disease of service 
origin; and any depression and anxiety is not proximately due 
to or the result of service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1. The schedular criteria for an initial rating higher than 
10 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).

2. Hypertension was not incurred in or aggravated by service; 
service connection for hypertension may not be presumed based 
on the one-year presumption for a chronic disease; and 
hypertension is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2007).

3. Depression and anxiety were not incurred in or aggravated 
by service; and depression and anxiety are not proximately 
due to or the result of service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice must include notice 
of the type of evidence needed to substantiate a claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2002 and June 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, including secondary service 
connection.  The notice also included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had become worse and the effect 
that worsening had on the claimant's employment and daily 
life.  The veteran was notified that VA would obtain VA 
treatment records and other medical records and that he could 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provision for the degree of disability assignable and for the 
effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that complete VCAA notice was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in December 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Code and rating criteria as provided 
in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  As the content error 
did not affect the essential fairness of the adjudication of 
the claim for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and private medical records and afforded 
the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Factual Background

The service medical records contain no complaint, finding, 
history, or treatment for hypertension and depression and 
anxiety.  Blood pressure readings ranged from 110/70 to 
120/80.  

After service, private treatment records from Kaiser 
Permanente show that from the 1994 to November 2006 the 
veteran was treated on multiple occasions for panic attacks 
and anxiety.  An entry dated in October 1996 shows a 
diagnosis of hypertension.  

On VA examination in May 2003, the veteran stated his 
hypertension began in the 1980s and he has had panic attacks 
since 1983.  He indicated he needed to restrict his 
activities due to his diabetes.  His mental status evaluation 
was normal and appropriate.  The diagnoses were hypertension, 
based on history and exam; and additional diagnosis for 
diabetes hypertension, not due to diabetes due to 
"preexisting".

On VA PTSD examination in November 2002, the examiner noted 
the veteran was anxious and depressed.  

A VA treatment record dated in November 2003 shows the 
veteran's diabetes mellitus was diet-controlled, with no 
medications; and included diagnosis for hypertension and 
anxiety.  

On VA examination in December 2006, the examiner noted the 
veteran's diet was not restricted with the exception of not 
eating any sweets or having any sodas.  The veteran treated 
his diabetes with diet and exercise only.  The veteran did 
not report any symptoms related to diabetes.  The veteran was 
not on medication for his diabetes.  The diagnosis included 
diabetes mellitus, type 2, hypertension and anxiety.  

The examiner commented that based on the veteran's history 
and lab results, there was no need for either insulin or oral 
medication.  The veteran was not on medication but on a 
diabetic diet.  His diabetes did not prevent him from 
accomplishing all activities of daily living.  

The examiner was of the opinion that there was an association 
between diabetes and hypertension, however there was no 
evidence diabetes mellitus aggravated hypertension.  The 
examiner stated it was not as likely that the veteran's 
depression/anxiety and hypertension were caused or aggravated 
by the service-connected diabetes mellitus.  The rationales 
were that panic attacks and anxiety were most likely caused 
by or a result of PTSD; the veteran's hypertension was most 
likely due to his family's history.  



Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

The RO assigned a 10 percent rating for diabetes mellitus, 
type II, under Diagnostic Code 7913.  

Under Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

The evidence shows the veteran's diabetes is solely 
controlled by a restricted diet.  Thus the criteria for the 
next higher rating is not met as the evidence does not 
demonstrate that the veteran requires insulin or an oral 
hypoglycemic agent.  

In light of the above, the Board concludes that the criteria 
for an initial rating higher than 10 percent have not been 
met.  

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis or degenerative joint disease, if the 
disease is manifested to a compensable degree within the year 
after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Analysis

On the basis of the service medical records, hypertension, 
anxiety and depression were not affirmatively shown during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  

As none of the disabilities was noted or observed during 
service as evidenced by the service medical records and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

The veteran claim his hypertension began in the 1980s.  The 
record shows hypertension was first documented many years 
after service and well beyond the one-year presumptive period 
following separation from service in 1971 for the 
manifestation of hypertension as a chronic disease under 38 
U.S.C.A. § 1112; C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between hypertension, depression and anxiety and 
an established injury or disease of service origin.

Also, following a review of the file, the examiner, who 
conducted the VA examination in December 2006, concluded that 
the hypertension, depression/anxiety were not secondary to 
the service-connected diabetes mellitus.  The examiner 
related the former to the veteran's family history and the 
latter to his PTSD.  This evidence is uncontroverted and 
weighs against the claim.  

As for the veteran's statement and testimony, relating his 
hypertension and depression and anxiety to his service-
connected diabetes mellitus, where as here, the question is 
one of medical causation, competent medical evidence is 
required to substantiate the claims because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore the veteran's statements and testimony are not 
competent evidence on the question of medical causation, that 
is, the relationship between the current disabilities and his 
military service. 

As there is a preponderance of the evidence against the 
claims, the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for diabetes 
mellitus type II is denied.  

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.  

Service connection for depression and anxiety, to include as 
secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


